Pee Cueiam.
This was an action to recover upon a contract for unloading from railroad cars, curb stone, and hauling same to the points or places where the same were to be used in construction work. The defendant counter-claimed for breach of the contract, alleging as damages for such breach the cost of demurrage paid to the railroad company for cars detained because of delayed unloading. The total claim of the plaintiff appears to have been $1,137.54, and the total demurrage claimed by the defendant under its counter-claim was $1,166.
*506The jury returned a verdict in favor of the plaintiff in the full amount of its claim, $1,137.85, and in favor of the defendant, on its counter-claim, for $600.
These verdicts we are asked to set aside because, the defendant contends, that the verdict in favor of the plaintiff is against the weight of the evidence; that in favor of the defendant is also against the weight of the evidence in particular because it is inadequate.
It seems to us that the proofs leave these contentions without merit. The finding in favor of the plaintiff was fully justified, and, on defendant’s counter-claim for damages for breach of the contract, upon the ground that the plaintiff did not unload the ears as expeditiously as his contract required, the proofs are such as to clearly leave it as a fair question for the jury to find whether the damage was the full amount of the demurrage paid or something less, there being a dispute as to whether the entire delay was, or was not, chargeable to the plaintiff.
The rule to show cause will therefore be discharged, with costs.